TRIAL COURT OFFICIAL’S
            REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                   FILED IN
                                                            12th COURT OF APPEALS
Court of Appeals No. (If Known): 12-14-00156-CV                  TYLER, TEXAS
                                                             2/2/2015 9:52:17 AM
Trial Court Style:   Inez Manigault vs. Jane Thorn   Henderson
                                                                 CATHY S. LUSK
Trial Court & County:   Nacogdoches County, Texas    Trial Court No. Clerk
                                                                         C1228525
Date Trial Clerk’s Record Originally Due:   Unknown
Date Court Reporter’s Record Originally Due:   January 30, 2015
Anticipated Number of Pages of Record:   263
I am responsible for preparing a record in this appeal, but I am unable to
file the record by the original due date for the following reason/s: (Check
all that apply – attach additional pages if necessary.)


     To the best of my knowledge, the Appellant has made no claim of
indigence and has failed to either pay the required fee or to make
arrangements to pay the fee for preparing the record.
_____ My duties listed below preclude working on this record:


_____ Other. (Explain.): When I contacted Ms. Manigault early last week to
let her know that the record was ready and the balance due, she informed me
that she did not have the money to finish paying for the record yet but
expected to have it by February 18th. She stated that she had just had to
pay her daughter’s tuition to Stephen F. Austin State University and was
therefore short of funds at this time.
She further told me that she would be seeking an extension. However, when I
called the 12th Court of Appeals to check, I was told she had not done so and
was instructed that I should file one if she did not provide payment on the
due date of January 30, 2015. She did not.
I anticipate this record will be completed and forwarded to the 12th Court of
Appeals by the date Ms. Manigault finishes paying for the record, which I
hope to be on or before February 18, 2015; and I hereby request an
additional 16 days within which to file it. TEX.R.APP.P. 37.3.
In compliance with REX.R.APP.P 9.5(e), I certify that a copy of this notice
has been served on all counsel for all parties to the trial Court’s judgment
or order being appealed. I further certify by my signature below that the
information contained in this notice is true and within my personal
knowledge.
In compliance with TEX.R.APP.P.9.5(e), I certify that a copy of this notice
has been served on all counsel for all parties to the trial Court’s judgment
or order being appealed. I further certify by my signature below that the
information contained in this notice is true and within my personal
knowledge.


 /S/Candace A. Parke                                              February 2, 2015
Candace A. Parke, CSR
Official Reporter, 145th District Court
Phone: 936.560.7799
cparke@co.nacogdoches.tx.us

Trial Clerk’s/Court Reporter’s Request for Ext/12th CA-CsL/Tyler 12-3-97/Rev. 5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:
       Certificate Requirements: A certificate of service must be signed by the person who
made the service and must state:
       (1)     The date and manner of service;
       (2)    The name and address of each person served; and
       (3)    If the person served is a party’s attorney, the name of the party represented
              by that attorney.

The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for Appellant(s):                      Lead Counsel for Appellee(s):
Ms. Inez Manigault                                  Mr. Clay White
Pro Se Plaintiff                                    White-Shaver, P.C.
P. O. Box 81922                                     205 W. Locust Street
Atlanta, GA 30366                                   Tyler, TX
Phone: 678.547.3914                                 Phone: 903.533.9447

Additional Information, if any:
None.